were untimely filed. See NRS 34.726(1). Moreover, appellant's petitions
                   were successive because he had previously litigated• a post-conviction
                   petition for a writ of habeas corpus on the merits, and it constituted an
                   abuse of the writ to the extent that he raised claims new and different
                   from those raised in his previous petition. 2 See NRS 34.810(1)(b)(2); NRS
                   34.810(2). Appellant's petitions were procedurally barred absent a
                   demonstration of good cause and actual prejudice.       See NRS 34.726(1);
                   NRS 34.810(1)(b); NRS 34.810(3).
                                Appellant indicated that grounds 1, 2, and 3, and portions of 4
                   were previously litigated, but that he was raising them again so that error
                   could be assessed cumulatively. 3 This argument does not provide good
                   cause for re-litigating claims in a successive petition that this court has
                   previously determined to lack merit because there is simply no error to


                         2Lopez   v. State, Docket No. 54256 (Order of Affirmance, September
                   10, 2010).

                         3 Grounds   1, 2, and 3 have clearly been presented to this court.
                   Citing to "portions" of ground 4 (ineffective assistance of counsel) as being
                   previously raised does not meet the pleading requirements of NRS 34.735,
                   and does not provide sufficient clarity for a determination of good cause
                   and prejudice under NRS 34.810. Appellant indicated that ground 4,
                   paragraphs 2, 3, 5, 6, and 7 were new grounds for relief—not previously
                   raised in state court. Ground 4 contains 45 paragraphs. The only grounds
                   considered as "new" are those specifically identified by appellant. If any
                   claims raised in the forty additional paragraphs contained a new ground
                   for relief, which was not identified by appellant as such, this court has not
                   considered the claim due to the insufficient pleading. And to be clear, we
                   have considered as claims previously raised before this court only those
                   claims actually argued in Lopez v. State, Docket No. 54256 (Order of
                   Affirmance, September 10, 2010). Any claims raised in the first petition
                   but not litigated in the first appeal were abandoned and are not
                   considered new pursuant to NRS 34.810(2).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    (e)
                    cumulate.     See generally In Re Reno,        283 P.3d 1181 (Cal. 2012)
                    (recognizing in the context of California's habeas jurisprudence that
                    claims previously litigated and rejected on their "substantive merits—i.e.,
                    this court found no legal error—cannot logically be used to support a
                    cumulative error claim because [the Supreme Court] has already found
                    there was no error to cumulate"). Although appellant purportedly
                    identified which grounds for relief had been previously raised, he failed to
                    include any acknowledgement that his claims were rejected on their
                    substantive merits. All of the claims previously raised before this court
                    and reviewed by this court have been determined to lack legal error. 4 A
                    solitary claim involved this court's determination of the merits of a claim
                    based solely on the lack of prejudice—the failure of trial counsel to call Dr.
                    John Paglini to testify at the penalty hearing. Even assuming that this
                    claim could be presented again for its cumulative effect, because appellant
                    failed to demonstrate good cause for the new claims, as discussed below,
                    appellant necessarily failed to demonstrate good cause and prejudice for
                    presenting this claim again.
                                Next, appellant indicated that ground 4, paragraphs 2, 3, 5, 6,
                    and 7, presented new claims for relief. Appellant claimed that he had
                    good cause to raise the new claims due to the ineffective assistance of post-
                    conviction counsel in the first post-conviction proceedings. Ineffective
                    assistance of post-conviction counsel would not be good cause in the
                    instant case because the appointment of counsel in the prior post-
                    conviction habeas corpus proceedings was not statutorily or

                          4We  note that although a claim of ineffective assistance of counsel
                    involves a factual component, it is a claim of legal error. See Trujillo v.
                    State, 129 Nev. „ 310 P.3d 594, 602 (2013).


SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 194/A    40.,
                constitutionally required. 5 Crump v. Warden, 113 Nev. 293, 303, 934 P.2d
247, 253 (1997); McKague v. Warden, 112 Nev. 159, 164, 912 P.2d 255, 258
                (1996). Further, we note that this court has recently held that Martinez
                v. Ryan, 566 U.S.        , 132 S. Ct. 1309 (2012) (recognizing an equitable
                exception to a federal procedural bar due to the ineffective assistance of
                post-conviction counsel) does not apply to Nevada's statutory post-
                conviction procedures.    See Brown v. Warden, 130 Nev.       ,    P.3d
                (Adv. Op. No. 60, August 7, 2014). Therefore, we conclude that the district
                court did not err in denying these petitions as procedurally barred and
                without good cause. Accordingly, we
                             ORDER the judgments of the district court AFFIRMED.




                SAITTA, J., dissenting:
                             I would extend the equitable rule recognized in Martinez to
                this case because appellant was convicted of murder and is facing a severe
                sentence.    See Brown v. McDaniel, 130 Nev. , P.3d (Adv. Op.
                No. 60, August 7, 2014) (Cherry, J., dissenting). Accordingly, I would



                      5 We  note that appellant was entitled to the effective assistance of
                counsel in the Lozada appeal because it remedied the loss of a direct
                appeal. See Lozada v. State, 110 Nev. 349, 359, 871 P.2d 944, 950 (1994).
                That right did not extend, however, to the post-conviction claims litigated.


SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                  reverse and remand for the district court to determine whether appellant
                  can demonstrate a substantial underlying ineffective-assistance-of-trial-
                  counsel claim that was omitted due to the ineffective assistance of post-
                  conviction counsel. I therefore dissent.




                  cc: Hon. Douglas W. Herndon, District Judge
                       Ricardo Jose Lopez
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    se